Title: To George Washington from Ebenezer Richmond, 21 December 1775
From: Richmond, Ebenezer
To: Washington, George



May it please yr Excellency
Decembr 21. 1775

The following is an exact Representation of the Facts which Your Excellen[c]y on the 19 Inst. directed Me to draw up & present.
I was by the genl Assembly of Rhodeisland appointed Surgeon to the Regiment under the Command of Colo. Hitchcock. at the Solicitation of some of his Friends I consented that Doctr

Fisk should come in as joint Surgeon with Me; and gave up to Him some Part of my Wages. accordingly by the Direction of the Colo. the Secretary gave Him a Warrant similar to mine. Colo. Church’s Regiment becoming destitute of a Surgeon by the Surgeon & Mate both attending the Detachment under Colo. Arnold, I was desired by the Colo. to enter his Regiment. Col. Hitchcock consenting, (as there were two Surgeons in his Regiment) I was appointed on the 21 of Septr last, by the Directr genl of the Hospital; Who affirmed to Colo. Church & Myself that the power of appointing to all Vacancies in the medical Department, was vested solely in Him, by the continental Congress. Under this Warrant I acted without suspecting its Validity, till some Time after the late Directr Genl’s Confinement; when, some Doubts arising, Colo. Church wrote to your Excellency desiring your Determination; and requesting, if it should be adjudged to be invalid, that your Excellency would grant Me a new Warrant. This Letter with my Warrant was laid before yr Excellency by Mr Randolph; Who informed Me that yr Excellency could then give no Determination upon the Matter, and I was directed to call again; which after some Time I did; and was informed by Mr Randolph that yr Excellency would not undertake to determine the Point, till You was acquainted with the Resolutions of the Congress concerning It; that in the mean Time I should continue to act as Surgeon to Colo. Church’s Regiment, and that I might rely upon It, that when the Matter could be determined, if my Warrant from the Director was invalid, I should recieve One which should empower Me to act, & recieve Wages as Surgeon to that Regiment during the Absence of the Surgeon with Colo. Arnold.
Your Excellency will I doubt not be of Opinion that it is highly reasonable I should recieve Pay for my Services in the Army. and as from the above mentiond Circumstances I cannot draw Pay either in Colo. Hitchcock’s or Church’s Regiment, without your Excellency’s Express Orders. I take the Liberty to request yr Excellency to grant me my Pay, by giving leave to Colo. Church to draw for Me, in his Abstract, by a particular Order from yr Excellency, or by any other Method, your Excellency shall think proper. I am sorry to be oblidged to take of yr Excellency’s Attention From the important Duties of your exalted Station; but to Me the Matter is interesting, not so much

from pecuniary Considerations, (’tho such are my Circumstances as render these of Consequence) as from the disgraceful Circumstances which would attend a Refusal, and especially from the great Pain I must feel to be oblidged to leave the Army with the least Reason to complain of Injustice or hard Usage. to Yr Excellency, Therefore, as to the Fountain of Justice to the american Army, I appeal; and rely with perfect Security upon your Excellency’s known Character for Benevolence, Justice and Humanity, that I shall not be denied the (as it appears to Me) most reasonable Request above made. I am, with the greatest Respect and Esteem, Yr Excellency’s most obedient humb. Servt

Ebenr Richmond

